DETAILED ACTION
This Office action is in response to the filing of this application on 11 September 2020.  Claim(s) 1-20 are pending in the application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claims 1, 2, 10, 15 and 16 claimed subject matter a first member however the specification does not teach which member is a first member, the specification teaches a core member 30, sacrificial members 50-52.
Claims 1, 2, 15 and 16 claimed subject matter a second member however the specification does not teach which member is a second member, the specification teaches a core member 30, sacrificial members 50-52.
Claims 1, 2, 6, 7, 9, 10, 15 and 16 claimed subject matter a third member however the specification does not teach which member is a third member, the specification teaches a core member 30, sacrificial members 50-52.
Claims 1, 2, 6, 7, 9, 10, 15 and 16 claimed subject matter a fourth member however the specification does not teach which member is a fourth member, the specification teaches a core member 30, sacrificial members 50-52.
Claims 2 and 3 claimed subject matter a fifth member however the specification does not teach which member is a fifth member, the specification teaches a core member 30, sacrificial members 50-52.
Claims 7-9 claimed subject matter a sixth member however the specification does not teach which member is a sixth member, the specification teaches a core member 30, sacrificial members 50-52.
Claims 7-9 claimed subject matter a seventh member however the specification does not teach which member is a seventh member, the specification teaches a core member 30, sacrificial members 50-52.
Claims 15-16 claimed subject matter an eighth member however the specification does not teach which member is an eighth member, the specification teaches a core member 30, sacrificial members 50-52.
Claims 15-16 claimed subject matter a ninth member however the specification does not teach which member is a ninth member, the specification teaches a core member 30, sacrificial members 50-52.
Claims 16-17 claimed subject matter a tenth member however the specification does not teach which member is a tenth member, the specification teaches a core member 30, sacrificial members 50-52.
Claims 1, 10, 13 claimed subject matter a first conductive layer however the specification does not teach which is a first conductive layer, the specification teaches conductive layers 21 to 25, select gate line SGS, the word lines WL0 to WL7, and the select gate lines SGD, upper interconnect layers, plurality of conductive layers 26, four conductive layers 43.
Claims 1, 10, 13 claimed subject matter a second conductive layer however the specification does not teach which is a second conductive layer, the specification teaches conductive layers 21 to 25, select gate line SGS, the word lines WL0 to WL7, and the select gate lines SGD, upper interconnect layers, plurality of conductive layers 26, four conductive layers 43.
Claims 1, 10, 13 claimed subject matter a third conductive layer however the specification does not teach which is a third conductive layer, the specification teaches conductive layers 21 to 25, select gate line SGS, the word lines WL0 to WL7, and the select gate lines SGD, upper interconnect layers, plurality of conductive layers 26, four conductive layers 43.
Claims 1, 10, 13 claimed subject matter a fourth conductive layer however the specification does not teach which is a fourth conductive layer, the specification teaches conductive layers 21 to 25, select gate line SGS, the word lines WL0 to WL7, and the select gate lines SGD, upper interconnect layers, plurality of conductive layers 26, four conductive layers 43.
Claim 15 claimed subject matter a fifth conductive layer however the specification does not teach which is a fifth conductive layer, the specification teaches conductive layers 21 to 25, select gate line SGS, the word lines WL0 to WL7, and the select gate lines SGD, upper interconnect layers, plurality of conductive layers 26, four conductive layers 43.
Claim 15 claimed subject matter a sixth conductive layer however the specification does not teach which is a sixth conductive layer, the specification teaches conductive layers 21 to 25, select gate line SGS, the word lines WL0 to WL7, and the select gate lines SGD, upper interconnect layers, plurality of conductive layers 26, four conductive layers 43.
Claim 15 claimed subject matter a seventh conductive layer however the specification does not teach which is a seventh conductive layer, the specification teaches conductive layers 21 to 25, select gate line SGS, the word lines WL0 to WL7, and the select gate lines SGD, upper interconnect layers, plurality of conductive layers 26, four conductive layers 43.
Claim 15 claimed subject matter an eighth conductive layer however the specification does not teach which is an eighth conductive layer, the specification teaches conductive layers 21 to 25, select gate line SGS, the word lines WL0 to WL7, and the select gate lines SGD, upper interconnect layers, plurality of conductive layers 26, four conductive layers 43.
Claim 15 claimed subject matter a fourth sub-area however the specification does not teach which is a fourth sub-area, fifth sub-area, and sixth sub-area the specification teaches in ¶0117 and ¶0189 first to third sub-area.

Claims 1, 4, 5, 8, 10, and 12 claimed subject matter a first terrace portion however the specification does not teach which is a first terrace portion the specification teaches select gate line SGS, the word lines WL0 to WL7, and the select gate lines SGD includes a portion (terrace portion), a set of terrace portions of the select gate line SGS and the word lines WL1, WL3, WL5, and WL7 faces a set of terrace portions of the word lines WL0, WL2, WL4, and WL6 with the set of slits SLTV interposed therebetween.
Claims 1, 4, 5, 10, and 12 claimed subject matter a second terrace portion however the specification does not teach which is a second terrace portion the specification teaches select gate line SGS, the word lines WL0 to WL7, and the select gate lines SGD includes a portion (terrace portion), a set of terrace portions of the select gate line SGS and the word lines WL1, WL3, WL5, and WL7 faces a set of terrace portions of the word lines WL0, WL2, WL4, and WL6 with the set of slits SLTV interposed therebetween. 
Claims 1, 5, 10, and 12 claimed subject matter a third terrace portion however the specification does not teach which is a third terrace portion the specification teaches select gate line SGS, the word lines WL0 to WL7, and the select gate lines SGD includes a portion (terrace portion), a set of terrace portions of the select gate line SGS and the word lines WL1, WL3, WL5, and WL7 faces a set of terrace portions of the word lines WL0, WL2, WL4, and WL6 with the set of slits SLTV interposed therebetween.
Claims 1, 3, 5, 10, and 12 claimed subject matter a fourth terrace portion however the specification does not teach which is a fourth terrace portion the specification teaches select gate line SGS, the word lines WL0 to WL7, and the select gate lines SGD includes a portion (terrace portion), a set of terrace portions of the select gate line SGS and the word lines WL1, WL3, WL5, and WL7 faces a set of terrace portions of the word lines WL0, WL2, WL4, and WL6 with the set of slits SLTV interposed therebetween.
Claim 15 claimed subject matter a fifth terrace portion, sixth terrace portion and seventh terrace portion however the specification does not teach which is a fifth terrace portion, sixth terrace portion and seventh terrace portion the specification teaches select gate line SGS, the word lines WL0 to WL7, and the select gate lines SGD includes a portion (terrace portion), a set of terrace portions of the select gate line SGS and the word lines WL1, WL3, WL5, and WL7 faces a set of terrace portions of the word lines WL0, WL2, WL4, and WL6 with the set of slits SLTV interposed therebetween.
Claims 15 and 17 claimed subject matter an eighth terrace portion however the specification does not teach which is an eighth terrace portion the specification teaches select gate line SGS, the word lines WL0 to WL7, and the select gate lines SGD includes a portion (terrace portion), a set of terrace portions of the select gate line SGS and the word lines WL1, WL3, WL5, and WL7 faces a set of terrace portions of the word lines WL0, WL2, WL4, and WL6 with the set of slits SLTV interposed therebetween.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oike US PG pub. 20190371813 A1, cited in Applicant IDS filed on 9/11/20.
With respect to claim 1, Oike discloses a first area (CA, fig. 1, 3 and 13) and a second area (HA, fig. 1, 3 and 13) arranged in a first direction (X direction for example figure 3); a plurality of conductive layers (21-24, fig. 7) arranged in a second direction (Y direction, for example in fig. 7) intersecting the first direction (X direction for example figure 3), with first insulating layers (¶0104-¶0107;for example conductor 22 provided on conductor 21 via an insulating layer) each interposed between adjacent two of the conductive layers (21-24, fig. 7); a first member (one of SLT as shown in fig. 7 and fig. 4) and a second member (the other one of SLT as shown in fig. 7 and fig. 4) arranged in a third direction (Z direction, for example figure 6 and 7) intersecting each of the first direction (X direction for example figure 3) and the second direction (Y direction, for example in fig. 7), the first member (one of SLT as shown in fig. 7 and fig. 4) and the second member (the other one of SLT as shown in fig. 7 and fig. 4) extending in the first direction (X direction for example figure 3) across the first area (CA, fig. 1, 3 and 13) and the second area (HA, fig. 1, 3 and 13) and dividing the conductive layers (21-24, fig. 7); a plurality of pillars (MP, fig. 7) penetrating the conductive layers (21-24, fig. 7) in the first area (CA, fig. 1, 3 and 13); and a third member (30, fig. 7) and a fourth member (SHE, fig. 7) arranged in the third direction (Z direction, for example figure 6 and 7), the third member (30, fig. 7) and the fourth member (SHE, fig. 7) extending in the first direction (X direction for example figure 3) and penetrating the conductive layers (21-24, fig. 7) in the second area (HA, fig. 1, 3 and 13) and between the first member (one of SLT as shown in fig. 7 and fig. 4) and the second member (the other one of SLT as shown in fig. 7 and fig. 4), wherein: an intersection of each of the pillars (MP, fig. 7) and each of the conductive layers (21-24, fig. 7) in the first area (CA, fig. 1, 3 and 13) functions as a memory cell; the second area (HA, fig. 1, 3 and 13) includes a first contact area (area such as CC, CS and C4 region) including a first sub-area (C4tap area CS and C4, fig. 15), a second sub-area (area where SLT and 51 are formed, fig. 14), and a third sub-area (area where CC are formed, fig. 11), which are arranged in the first direction (X direction for example figure 3) and interposed between the third member (30, fig. 7) and the fourth member (SHE, fig. 7); the conductive layers (21-24, fig. 7) include a first conductive layer (21, fig. 11), a second conductive layer (22, fig. 11), a third conductive layer (23, fig. 11), and a fourth conductive layer (24, fig. 11), which are arranged in order from bottom to top; the first conductive layer (21, fig. 11) includes a first terrace portion (As shown in FIG. 7, in the hookup area HA, each of the select gate line SGS, the word lines WL0 to WL7, and the select gate lines SGD includes terrace portion) that does not overlap conductive layers (21-24, fig. 7) above the first conductive layer (21, fig. 11) of the conductive layers (21-24, fig. 7) in the first sub-area (C4tap area CS and C4, fig. 15); the second conductive layer (22, fig. 11) includes a second terrace portion (As shown in FIG. 7, in the hookup area HA, each of the select gate line SGS, the word lines WL0 to WL7, and the select gate lines SGD includes terrace portion) that does not overlap conductive layers (21-24, fig. 7) above the second conductive layer (22, fig. 11) of the conductive layers (21-24, fig. 7) in the third sub-area (area where CC are formed, fig. 11); the third conductive layer (23, fig. 11) includes a third terrace portion (As shown in FIG. 7, in the hookup area HA, each of the select gate line SGS, the word lines WL0 to WL7, and the select gate lines SGD includes terrace portion) that does not overlap conductive layers (21-24, fig. 7) above the third conductive layer (23, fig. 11) of the conductive layers (21-24, fig. 7) in the first sub-area (C4tap area CS and C4, fig. 15); the fourth conductive layer (24, fig. 11) includes a fourth terrace portion (As shown in FIG. 7, in the hookup area HA, each of the select gate line SGS, the word lines WL0 to WL7, and the select gate lines SGD includes terrace portion) that does not overlap conductive layers (21-24, fig. 7) above the fourth conductive layer (24, fig. 11) of the conductive layers (21-24, fig. 7) in the third sub-area (area where CC are formed, fig. 11); at least one contact extends in the second direction (Y direction, for example in fig. 7) from each of the first to fourth terrace portion (As shown in FIG. 7, in the hookup area HA, each of the select gate line SGS, the word lines WL0 to WL7, and the select gate lines SGD includes terrace portion)s; and a part of the first sub-area (C4tap area CS and C4, fig. 15) of the conductive layers (21-24, fig. 7) and a part of the third sub-area (area where CC are formed, fig. 11) of the conductive layers (21-24, fig. 7) are separated with the second sub-area (area where SLT and 51 are formed, fig. 14) interposed therebetween.
With respect to claim 2, Oike discloses a fifth member (32, fig. 9) extending in the first direction (X direction for example figure 3) across the first area (CA, fig. 1, 3 and 13) and the second area (HA, fig. 1, 3 and 13) between the first member (one of SLT as shown in fig. 7 and fig. 4) and the second member (the other one of SLT as shown in fig. 7 and fig. 4) and dividing the conductive layers (21-24, fig. 7), the fifth member (32, fig. 9) being arranged between the third member (30, fig. 7) and the fourth member (SHE, fig. 7) in the first contact area (area such as CC, CS and C4 region).
With respect to claim 3, Oike discloses wherein each of the first to fourth terrace portion (As shown in FIG. 7, in the hookup area HA, each of the select gate line SGS, the word lines WL0 to WL7, and the select gate lines SGD includes terrace portion)s is provided with two contacts extending in the second direction (Y direction, for example in fig. 7) with the fifth member (32, fig. 9) interposed therebetween.
With respect to claim 4, Oike discloses wherein the first terrace portion (As shown in FIG. 7, in the hookup area HA, each of the select gate line SGS, the word lines WL0 to WL7, and the select gate lines SGD includes terrace portion) and the second terrace portion (As shown in FIG. 7, in the hookup area HA, each of the select gate line SGS, the word lines WL0 to WL7, and the select gate lines SGD includes terrace portion) are almost equal in length in the first direction (X direction for example figure 3)
With respect to claim 5, Oike discloses wherein the first terrace portion (As shown in FIG. 7, in the hookup area HA, each of the select gate line SGS, the word lines WL0 to WL7, and the select gate lines SGD includes terrace portion), the second terrace portion (As shown in FIG. 7, in the hookup area HA, each of the select gate line SGS, the word lines WL0 to WL7, and the select gate lines SGD includes terrace portion), the third terrace portion (As shown in FIG. 7, in the hookup area HA, each of the select gate line SGS, the word lines WL0 to WL7, and the select gate lines SGD includes terrace portion), and the fourth terrace portion (As shown in FIG. 7, in the hookup area HA, each of the select gate line SGS, the word lines WL0 to WL7, and the select gate lines SGD includes terrace portion) are almost equal in length in the first direction (X direction for example figure 3).
With respect to claim 6, Oike discloses wherein the third member (30, fig. 7) and the fourth member (SHE, fig. 7) have projections on a lower side in the second sub-area (area where SLT and 51 are formed, fig. 14).
With respect to claim 7, Oike discloses a sixth member (see fig. 9 below) and a seventh member (see fig. 9 below) arranged in the first direction (X direction for example figure 3), the sixth member (see fig. 9 below) and the seventh member (see fig. 9 below) extending in the third direction (Z direction, for example figure 6 and 7) and penetrating the conductive layers (21-24, fig. 7) in the second sub-area (area where SLT and 51 are formed, fig. 14) and between the third member (30, fig. 7) and the fourth member (SHE, fig. 7).
With respect to claim 8, Oike discloses wherein the sixth member (see fig. 9 below) and the seventh member (see fig. 9 below) are arranged in the first direction (X direction for example figure 3) at an interval that is longer than length of the first terrace portion (As shown in FIG. 7, in the hookup area HA, each of the select gate line SGS, the word lines WL0 to WL7, and the select gate lines SGD includes terrace portion) in the first direction (X direction for example figure 3).
With respect to claim 9, Oike discloses wherein each of the third member (30, fig. 7) and the fourth member (SHE, fig. 7) has projections on a lower side in portions where the sixth member (see fig. 9 below) and the seventh member (see fig. 9 below) intersect.
With respect to claim 10, Oike discloses wherein: the first to third sub-area (area where CC are formed, fig. 11)s are arranged in order of the first sub-area (C4tap area CS and C4, fig. 15), the second sub-area (area where SLT and 51 are formed, fig. 14), and the third sub-area (area where CC are formed, fig. 11) in the first direction (X direction for example figure 3) in descending order of distance from the first area (CA, fig. 1, 3 and 13); the first terrace portion (As shown in FIG. 7, in the hookup area HA, each of the select gate line SGS, the word lines WL0 to WL7, and the select gate lines SGD includes terrace portion) is continuous with the first conductive layer (21, fig. 11) in the first area (CA, fig. 1, 3 and 13) through a region between the first member (one of SLT as shown in fig. 7 and fig. 4) and the third member (30, fig. 7); the second terrace portion (As shown in FIG. 7, in the hookup area HA, each of the select gate line SGS, the word lines WL0 to WL7, and the select gate lines SGD includes terrace portion) is continuous with the second conductive layer (22, fig. 11) in the first area (CA, fig. 1, 3 and 13) in the first direction (X direction for example figure 3); the third terrace portion (As shown in FIG. 7, in the hookup area HA, each of the select gate line SGS, the word lines WL0 to WL7, and the select gate lines SGD includes terrace portion) is continuous with the third conductive layer (23, fig. 11) in the first area (CA, fig. 1, 3 and 13) through a region between the first member (one of SLT as shown in fig. 7 and fig. 4) and the third member (30, fig. 7); and the fourth terrace portion (As shown in FIG. 7, in the hookup area HA, each of the select gate line SGS, the word lines WL0 to WL7, and the select gate lines SGD includes terrace portion) is continuous with the fourth conductive layer (24, fig. 11) in the first area (CA, fig. 1, 3 and 13) in the first direction (X direction for example figure 3).
With respect to claim 11, Oike discloses wherein: the first to third sub-area (area where CC are formed, fig. 11)s are arranged in order of the first sub-area (C4tap area CS and C4, fig. 15), the second sub-area (area where SLT and 51 are formed, fig. 14), and the third sub-area (area where CC are formed, fig. 11) in the first direction (X direction for example figure 3) in descending order of distance from the first area (CA, fig. 1, 3 and 13); the conductive layers (21-24, fig. 7) include steps that become higher in a direction away from the first area (CA, fig. 1, 3 and 13) in the first sub-area (C4tap area CS and C4, fig. 15), and steps that become higher in a direction approaching the first area (CA, fig. 1, 3 and 13) in the third sub-area (area where CC are formed, fig. 11).
With respect to claim 12, Oike discloses wherein: the first terrace portion (As shown in FIG. 7, in the hookup area HA, each of the select gate line SGS, the word lines WL0 to WL7, and the select gate lines SGD includes terrace portion) is nearer to the second sub-area (area where SLT and 51 are formed, fig. 14) than the third terrace portion (As shown in FIG. 7, in the hookup area HA, each of the select gate line SGS, the word lines WL0 to WL7, and the select gate lines SGD includes terrace portion) is; and the second terrace portion (As shown in FIG. 7, in the hookup area HA, each of the select gate line SGS, the word lines WL0 to WL7, and the select gate lines SGD includes terrace portion) is nearer to the second sub-area (area where SLT and 51 are formed, fig. 14) than the fourth terrace portion (As shown in FIG. 7, in the hookup area HA, each of the select gate line SGS, the word lines WL0 to WL7, and the select gate lines SGD includes terrace portion) is.
With respect to claim 13, Oike discloses wherein: the first sub-area (C4tap area CS and C4, fig. 15) excludes a terrace portion (As shown in FIG. 7, in the hookup area HA, each of the select gate line SGS, the word lines WL0 to WL7, and the select gate lines SGD includes terrace portion) where the second conductive layer (22, fig. 11) does not overlap conductive layers (21-24, fig. 7) above the second conductive layer (22, fig. 11) of the conductive layers (21-24, fig. 7), and a terrace portion (As shown in FIG. 7, in the hookup area HA, each of the select gate line SGS, the word lines WL0 to WL7, and the select gate lines SGD includes terrace portion) where the fourth conductive layer (24, fig. 11) does not overlap conductive layers (21-24, fig. 7) above the fourth conductive layer (24, fig. 11) of the conductive layers (21-24, fig. 7); and the third sub-area (area where CC are formed, fig. 11) excludes a terrace portion (As shown in FIG. 7, in the hookup area HA, each of the select gate line SGS, the word lines WL0 to WL7, and the select gate lines SGD includes terrace portion) where the first conductive layer (21, fig. 11) does not overlap conductive layers (21-24, fig. 7) above the first conductive layer (21, fig. 11) of the conductive layers (21-24, fig. 7), and a terrace portion (As shown in FIG. 7, in the hookup area HA, each of the select gate line SGS, the word lines WL0 to WL7, and the select gate lines SGD includes terrace portion) where the third conductive layer (23, fig. 11) does not overlap conductive layers (21-24, fig. 7) above the third conductive layer (23, fig. 11) of the conductive layers (21-24, fig. 7).
With respect to claim 14, Oike discloses wherein assuming that two conductive layers (21-24, fig. 7) of the conductive layers (21-24, fig. 7) adjacent to each other in the second direction (Y direction, for example in fig. 7) with one of the first insulating layers (¶0104-¶0107;for example conductor 22 provided on conductor 21 via an insulating layer) interposed therebetween are defined as an n-th conductive layer and an (n+1)th conductive layer (n is a positive integer), the n-th conductive layer includes an n-th terrace portion (As shown in FIG. 7, in the hookup area HA, each of the select gate line SGS, the word lines WL0 to WL7, and the select gate lines SGD includes terrace portion) that does not overlap conductive layers (21-24, fig. 7) above the n-th conductive layer of the conductive layers (21-24, fig. 7) in the first sub-area (C4tap area CS and C4, fig. 15), and the (n+1)th conductive layer includes an (n+1)th terrace portion (As shown in FIG. 7, in the hookup area HA, each of the select gate line SGS, the word lines WL0 to WL7, and the select gate lines SGD includes terrace portion) that does not overlap conductive layers (21-24, fig. 7) above the (n+1)th conductive layer of the conductive layers (21-24, fig. 7), the (n+1)th terrace portion (As shown in FIG. 7, in the hookup area HA, each of the select gate line SGS, the word lines WL0 to WL7, and the select gate lines SGD includes terrace portion) being provided in a portion other than the first sub-area (C4tap area CS and C4, fig. 15).
With respect to claim 18, Oike discloses wherein the contacts extending from the first to fourth terrace portion (As shown in FIG. 7, in the hookup area HA, each of the select gate line SGS, the word lines WL0 to WL7, and the select gate lines SGD includes terrace portion)s in the second direction (Y direction, for example in fig. 7) have different cross-sectional areas in a level at which each of the conductive layers (21-24, fig. 7) is provided, and a level corresponding to each of the first insulating layers (¶0104-¶0107;for example conductor 22 provided on conductor 21 via an insulating layer) between the two adjacent conductive layers (21-24, fig. 7).
With respect to claim 19, Oike discloses wherein second insulating layers (32, fig. 9) are each provided between adjacent two of the first insulating layers (¶0104-¶0107;for example conductor 22 provided on conductor 21 via an insulating layer) in the first contact area (area such as CC, CS and C4 region) and above the first to fourth terrace portion (As shown in FIG. 7, in the hookup area HA, each of the select gate line SGS, the word lines WL0 to WL7, and the select gate lines SGD includes terrace portion)s.
With respect to claim 20, Oike discloses wherein the second insulating layers (32, fig. 9) include a seam (as shown in figure 9 the end portion of memory pillar has a join area).

    PNG
    media_image1.png
    409
    545
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822 


/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822